DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an outlet of a barrel of a dryer” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 recites the limitation “a first stage” in line 6.  It is suggested to amend it to --- the first stage ---.
Claim 8 recites the limitation “a second stage” in line 8.  It is suggested to amend it to --- the last stage ---.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record fails to disclose or suggest alone or in combination as claimed a method for regulating a quantity of a condensing medium according to change in air temperature at an outlet of a barrel of a dryer, comprising following steps: 
step 1, starting drying, detecting an air temperature at the outlet of the barrel of the dryer, and determining that the air temperature at the outlet of the barrel reaches a set temperature, 
step 2, calculating a time value from a start of drying to the air temperature at the outlet of the barrel reaching the set temperature, 
step 3, determining a supplying tempo of the condensing medium at least according to the time value calculated in step 2, and 
step 4, supplying the condensing medium with the supplying tempo of the condensing medium determined in step 3.
Hong et al. (US 2006/0137105) discloses “a method for regulating a quantity of a condensing medium according to change in air temperature at an outlet of a barrel of a dryer, comprising following steps: step 1, starting drying, detecting an air temperature at the outlet of the barrel of the dryer, and determining that the air temperature at the outlet of the barrel reaches a set temperature”, however Hong et al. does not disclose the limitations of “a method for regulating a quantity of a condensing medium according to change in air temperature at an outlet of a barrel of a dryer, comprising following steps: … step 2, calculating a time value from a start of drying to the air temperature at the outlet of the barrel reaching the set temperature, step 3, determining a supplying tempo of the condensing medium at least according to the time value calculated in step 2, and step 4, supplying the condensing medium with the supplying tempo of the condensing medium determined in step 3.”
Therefore, allowance of claims 1-13 is indicated because the prior art of record does not show or fairly suggest a method for regulating a quantity of a condensing medium according to change in air temperature at an outlet of a barrel of a dryer, comprising following steps: … step 2, calculating a time value from a start of drying to the air temperature at the outlet of the barrel reaching the set temperature, step 3, determining a supplying tempo of the condensing medium at least according to the time value calculated in step 2, and step 4, supplying the condensing medium with the supplying tempo of the condensing medium determined in step 3 in combination with the structural elements and/or method steps recited in at least claims 1-13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762